OPINION
ANDERSON, PAUL H., Justice.
The Benton County District Court awarded grandparent visitation to Joane Christianson, the paternal grandmother of T.H., which decision was affirmed by the Minnesota Court of Appeals. T.H.’s mother, Claire Holewa, appeals the court of appeals decision to affirm the award of visitation to Christianson. Minnesota Statutes § 257C.08 (2012), the grandparent visitation statute, allows a court to award visitation as part of several different kinds of proceedings, including a “proceeding” for parentage. The district court concluded that the Recognition of Parentage executed by T.H.’s parents pursuant to Minn.Stat. § 257.75 (2012) was a proceeding for parentage under the grandparent visitation statute. Holewa asserts that there has been no proceeding under the statute and therefore the district court lacked subject matter jurisdiction to award visitation to T.H.’s grandmother. Because we conclude that a Recognition of Parentage executed and filed with the appropriate state agency under Minn.Stat. § 257.75 is a “proceeding” for purposes of Minn. Stat. § 257C.08, subd. 2, we conclude that a “proceeding” occurred and that the district court had subject matter jurisdiction to award visitation to Christianson. Therefore, we affirm.
On August 2, 2007, Claire Holewa gave birth to a son, T.H. That same day, Hole-wa and Travis Henke executed, and subsequently filed with the appropriate state agency, a Recognition of Parentage (ROP), which stated that Henke was T.H.’s father. See Minn.Stat. § 257.75 (creating ROP form and procedure). For most of the first two years of T.H.’s life, Joane Chris-tianson, T.H.’s paternal grandmother, and Craig Christianson, T.H.’s paternal step-grandfather, played a major role in supporting T.H. and his parents. This support included helping Holewa and Henke purchase a trailer home that was located near the Christiansons’ own home and frequently caring for T.H.
After Holewa and Henke separated, Benton County brought a child support action against Henke. Following the separation, the Christiansons continued to provide childcare for T.H. They did so at Henke’s request. The Christiansons usually cared for T.H. on afternoons and eve*534nings on Mondays and Wednesdays, and overnights on Friday.
On November 13, 2010, an incident occurred that adversely affected the relationship between T.H.’s parents and the Chris-tiansons. On that day, Henke sent a text message to the Christiansons indicating that Holewa was- threatening to commit suicide. Holewa had attempted suicide before T.H. was born, a fact that was known to the Christiansons. Holewa’s suicide attempt had left her hospitalized for two days. On November 13, following Hole-wa’s new threat of suicide, Henke brought T.H. to the Christiansons' home. At some point thereafter, Holewa arrived at the Christiansons’ home so that she could retrieve T.H., but the Christiansons refused to release T.H. to her. The police were called and after they arrived, the Chris-tiansons fully complied with the police’s instruction that the Christiansons return T.H. to Holewa. This incident caused Ho-lewa and Henke to state that the Chris-tiansons “would never see [T.H.] again.”
Following the November 13, 2010 incident, the Christiansons filed a petition for grandparent visitation with T.H. The Christiansons requested visitation of four hours twice per week plus one overnight stay every weekend, time around each major holiday, and a minimum of three nonconsecutive weeks during the summer. Holewa answered the Christiansons’ petition and indicated that she disagreed with the amount of visitation the Christiansons sought with T.H. The Christiansons subsequently reduced their request for visitation to “reasonable grandparent visitation.” Holewa then amended her answer to the Christiansons’ petition and moved the district court to dismiss Craig Christianson as a party to the proceedings and to award Joane Christianson some visitation with T.H., provided Craig Christianson was not present. By the time the district court held a hearing on the parties’ motions, Craig Christianson had withdrawn as a party to the visitation proceedings and the remaining parties — -Holewa, Henke, and Joane Christianson — agreed that Joane Christianson should have at least some visitation. But the parties disagreed over how much visitation was warranted and whether Craig Christianson should be allowed to be present during the visitation.
On March 8, 2011, the district court issued an order ruling on the parties’ motions. The court conducted an amount-of-contact, a best-interests-of-the-child, and an interferenee-with-parent/child-relationship analysis. The court then found that Joane Christianson “has had significant contact with” T.H. throughout his life and that she “cared for [T.H.] frequently.” The court found, and the parties agreed, that it was in T.H.’s best interests for T.H. to have some contact with Joane Christian-son. Further, the court could not find any reason beyond the November 13, 2010 incident to mandate that Craig Christianson have no contact with T.H. The court concluded that the November 13 incident alone was “unreasonable” grounds for excluding Craig Christianson from being present during the visitation between T.H. and Joane Christianson. But the court found that the amount of time Joane Christianson had requested for visitation would interfere with the parent/child relationship and therefore granted visitation limited to 4:00-8:00 p.m. on Wednesday evenings and an overnight stay on every third Friday of each month.
Holewa responded by moving to vacate the district court’s order, further amend her amended answer, and amending the district court’s order. Holewa alleged that she had received faulty legal advice from her attorney and that the district court lacked subject matter jurisdiction to award Joane Christianson visitation under the *535grandparent visitation statute, Minn.Stat. § 257C.08. Section 257C.08, subdivision 2, only allows a court to award grandparent visitation following the “commencement” of a variety of proceedings, including a proceeding for parentage. Holewa claimed that the ROP she and Henke had executed is not such a proceeding, and thus, the court lacked subject matter jurisdiction to award visitation to Joane Chris-tianson.
The district court disagreed with Hole-wa’s claims, concluding that an ROP is unambiguously a “proceeding” under section 257C.08, subdivision 2, and that legislative intent also dictates that an ROP is a proceeding. But the court did amend its visitation order, superseding the original schedule by specifying several holidays that T.H. would spend with his mother.1 The court then denied Holewa’s other motions.
Holewa appealed the district court’s orders on the subject matter jurisdiction issue to the court of appeals. Christianson v. Henke, 812 N.W.2d 190, 191 (Minn.App.2012). The court of appeals affirmed the district court, holding that “under the plain language of the applicable statutes, a ROP is a ‘proceeding’ for ‘parentage’ -for purposes of asserting a claim for grandparent visitation.” Id. at 194. Holewa subsequently appealed to our court and we granted review.
The parties do not dispute any relevant facts in this case. The only disputed issue before us is a question of statutory interpretation, which we review de novo. Varda v. Nw. Airlines Corp., 692 N.W.2d 440, 444 (Minn.2005). When there are no disputed facts, the application of the law to the undisputed facts is a question of law and “fully reviewable” by appellate courts. Metro. Sports Facilities Comm’n v. Cnty. of Hennepin, 561 N.W.2d 513, 515 (Minn.1997).
Holewa asserts that an ROP cannot count as a proceeding under section 257C.08, subdivision 2, and makes several arguments to support her assertion. First, while the district court found that section 257.75, subdivision 3, states that an ROP “has the force and effect of a judgment,” Holewa argues that the court skipped over parts of the statute that do not support the court’s holding. To support her claim, Holewa cites the fact that, under certain conditions, an ROP can be challenged.2 Holewa also cites a definition of “proceeding” from Black’s Law Dictionary, which in part defines a “proceeding” as a component of actual litigation. Holewa next argues that the ROP statute specifically lists the actions that can be brought using an ROP, • and she asserts that this list should be interpreted as exclusive under the “expression unius est exclusio al-terius ” canon of statutory construction.3
*536Holewa also notes the fact that the title of the grandparent visitation subdivision in question is “Family court proceedings.” Minn.Stat. § 257C.07, subd.2. She argues that, while the titles of statutes are not typically relevant, the titles can be relevant for interpreting legislative intent when the titles were present during the legislative process that created the statute. See Minn. Express, Inc. v. Travelers Ins. Co., 333 N.W.2d 871, 873 (Minn.1983). To support this argument, Holewa reviews several earlier versions of the grandparent visitation statute in order to show that the term “family court proceedings” has been present during multiple iterations of the statute. Holewa notes that the grandparent visitation statute initially allowed a district court to award visitation only during proceedings for the dissolution of marriage between the child’s parents, and was only subsequently expanded to include proceedings for parentage. Holewa argues that one common element between dissolution of marriage and parentage proceedings in family court is that, for both of those proceedings, the court is required to address issues of custody and visitation in its final order.
Christianson counters with the assertion that treating an ROP as a “proceeding” under the grandparent visitation statute vindicates the clear intent of the Legislature. Christianson argues that the title of the statute should not be considered as part of our analysis because the statute’s purpose is dispositive — in this case, the purpose being providing visitation rights for grandparents. Christianson also argues that Holewa’s review of the various versions of the grandparent visitation statute is “enlightening,” but that this review shows that the Legislature did not intend “proceedings” under the statute to be limited only to court proceedings. Christian-son asserts the fact the Legislature could have qualified the term “proceeding” with “court proceedings,” but chose not to.
Christianson next argues against Hole-wa’s suggestion that the ROP statute’s list of actions wherein an ROP can be used should be read as an exclusive list. Chris-tianson notes that the ROP statute includes a catchall provision, which states that the ROP should be “determinative for all other purposes related to the existence of the parent and child relationship.” Minn.Stat. § 257.75, subd. 3(2). Christian-son also argues that an ROP is a proceeding because there is a detailed process for executing and filing an ROP within the ROP statute and thus an ROP can have a “commencement” as mentioned in the grandparent visitation statute. See id., subd. 5 (describing ROP form).
We have stated that the “goal of all statutory interpretation is to ‘ascertain and effectuate the intention of the legislature.’ ” Caldas v. Affordable Granite & Stone, Inc., 820 N.W.2d 826, 836 (Minn.2012)(quoting Minn.Stat. § 645.16 (2012)). The first step in statutory interpretation is to “ ‘determine whether the statute’s language, on its face, is ambiguous.’ ” Larson v. State, 790 N.W.2d 700, 703 (Minn.2010)(quoting Am. Tower, L.P. v. City of Grant, 636 N.W.2d 309, 312 (Minn.2001)). In determining whether a statute is ambiguous, we will “ ‘construe the statute’s words and phrases according to their plain and ordinary meaning.’ ” In *537re the Fin. Responsibility for the Out-of-Home Placement Costs for S.M., 812 N.W.2d 826, 829 (Minn.2012), quoted in Martin v. Dicklich, 823 N.W.2d 336, 342 (Minn.2012). A statute is only ambiguous if its language is subject to more than one reasonable interpretation. Id. Multiple parts of a statute may be read together so as to ascertain whether the statute is ambiguous. Dicklich, 823 N.W.2d at 344. When we conclude that a statute is unambiguous, our “role is to enforce the language of the statute and not explore the spirit or purpose of the law.” Caldas, 820 N.W.2d at 836. Alternatively, if we conclude that the language in a statute is ambiguous, then “we may consider the factors set forth” by the Legislature for interpreting a statute. State v. Peck, 773 N.W.2d 768, 772 (Minn.2009); see also Minn.Stat. § 645.16(1) — (8) (setting out factors for statutory interpretation).
Using the foregoing rules for interpreting a statute, the first step of our analysis is to ascertain whether the meaning of “proceeding” in Minn.Stat. § 257C.08, subd. 2, is ambiguous as to an ROP executed by a child’s mother and father and filed with the “state registrar of vital statistics” under Minn.Stat. § 257.75. If the meaning of “proceeding” within Minn.Stat. § 257C.08 is plain, then our inquiry ends. But, if the meaning is ambiguous, and thus not determinative, we must consider the statute’s language in the context of the legislative intent of the statute and the factors set forth under Minn.Stat. § 645.16.4
The grandparent visitation statute reads in pertinent part:
In all proceedings for dissolution, custody, legal separation, annulment, or parentage, after the commencement of the proceeding, or at any time after completion of the proceedings, and continuing during the minority of the child, the court may, upon the request of the parent or grandparent of a party, grant reasonable visitation rights to the unmarried minor child....
MinmStat. § 257C.08, subd. 2. Thus, the statute identifies five types of “proceedings” that provide a district court with sufficient subject matter jurisdiction to award visitation to a child’s grandparents: dissolution, custody, legal separation, annulment, or parentage. The core question presented here is whether an ROP is considered to be such a proceeding. Subdivision 3 of the ROP statute states “the [ROP] has the force and effect of a judgment or order determining the existence of the parent and child relationship under section 257.66,” Minn.Stat. § 257.75, subd. 3, and subdivision 3(2) provides that an ROP is “determinative for all ... purposes related to the existence of the parent and child relationship,” id. subd. 3(2). The ROP form described in the statute is prepared by the Minnesota Commissioner of Human Services. Id., subd. 5. To take effect, an ROP must be filled out, notarized, and then filed with the “state registrar of vital statistics.” Id. subds. 1, 5.
Both Black’s Law Dictionary and Mer-riamr-Webster’s Collegiate Dictionary offer definitions of “proceeding” that support *538including an ROP as a proceeding. Black’s provides three definitions of a proceeding: (1) “Any procedural means for seeking redress from a tribunal or agency”; (2) “An act or step that is part of a larger action”; and (3) “The business conducted by a court or other official body.” Black’s Law Dictionary 1324 (9th ed.2009). “Proceeding” has also been defined as a “legal action (a divorce),” or “an official record of things said or done.” Merriam-Webster’s Collegiate Dictionary 927 (10th ed.2001).
We have not adopted a specific definition for “proceeding.” See State v. Hohenwald, 815 N.W.2d 823, 830 (Minn.2012)(articulating one definition of “proceeding”); Latourell v. Dempsey, 518 N.W.2d 564, 565-66 (Minn.1994) (weighing different factors to determine whether custody and visitation determinations under the Parentage Act constitute a proceeding). But we have considered the force and weight of an ROP on several occasions. See Beardsley v. Garcia, 753 N.W.2d 735, 740 (Minn.2008) (awarding parenting time during an OFP proceeding based on an ROP); In re Child of B.J.-M. and H.W., 744 N.W.2d 669, 673-74 (Minn.2008)(holding that a parent who had executed an ROP could not have his parental rights terminated in the absence of a petition naming the parent as a party to the proceedings). In Beardsley v. Garcia, we held that an ROP provided a sufficient basis for the district court to have subject matter jurisdiction to award parenting time to a father who was subject to an OFP proceeding brought by the child’s mother. 753 N.W.2d at 737-38. It is significant that in Beardsley we attributed great weight to an ROP when considering whether the district court had subject matter jurisdiction for granting visitation. We have held that “when we have interpreted a statute, that interpretation guides us in reviewing subsequent disputes over the meaning of the statute.” Caldas, 820 N.W.2d at 836.
Given both the plain meaning of the relevant statutes and our prior case law wherein we stated that ROPs carried great weight, we conclude that an ROP is a “proceeding” for purposes of Minn.Stat. § 257C.08, subd. 2. There are several considerations that lend considerable support for this conclusion. An examination of the plain language definitions of “proceeding” shows that an official document such as an ROP is included within the plain meaning of the word. Here, it is important to note that the Legislature has used forceful language about the significance of an ROP, including the statement that an ROP should be “determinative for all other purposes related to the existence of the parent and child relationship,” Minn.Stat. § 257.75, subd. 3(2), and that the ROP is to have the same “force and effect” as a judgment, id., subd. 3.
We have frequently stated that a statute should be interpreted so as to give effect to all of its provisions. See, e.g., Am. Family Ins. Grp. v. Schroedl, 616 N.W.2d 273, 277 (Minn.2000). We have further stated that “no word, phrase, or sentence should be deemed superfluous, void, or insignificant.” Amaral v. Saint Cloud Hosp., 598 N.W.2d 379, 384 (Minn.1999). Combined, these considerations convince us that an ROP is unambiguously a proceeding for purposes of the grandparent visitation statute, Minn.Stat. § 257C.08. Concluding that the statute is unambiguous is determinative for the present question. Nevertheless, because our conclusion receives further support from the Legislature’s intent in enacting the grandparent visitation statute, we turn briefly to legislative intent.
We have held that if the language in a statute has more than one reasonable interpretation then the statute is ambiguous. *539Dicklich, 823 N.W.2d at 342. As previously stated, we will then look beyond the plain language of the statute to ascertain the intent of the Legislature and we may consider the factors laid out in section 645.16(1) — (8) when doing so. Rohmiller v. Hart, 811 N.W.2d 585, 589 (Minn.2012); Peck, 773 N.W.2d at 772. While we conclude that the word “proceeding” as used in Minn.Stat. § 257C.08 unambiguously includes an ROP and thus we need not consider the Legislature’s purpose behind the statute, even a cursory examination of the legislative history supports including an ROP within the meaning of “proceeding.” Our earlier case law has considered the issue of the legislative history of the ROP statute and is helpful background for the present case.
We have examined the grandparent visitation statute at least twice to determine the statute’s purpose and the Legislature’s intent in enacting it. See Rohmiller, 811 N.W.2d at 591-92; Olson v. Olson, 534 N.W.2d 547, 549 (Minn.1995). We have recognized that, “[hjistorically, grandparents had virtually no legal right to maintain a relationship with a grandchild independent of the wishes of the child’s parents.” Olson, 534 N.W.2d at 549. The Legislature “responded to the issue” by adopting a statute to provide grandparents some visitation rights. Id. This grant was originally limited to only cases of divorce between a child’s parents, but the Legislature has amended the statute several times — and over time has expanded grandparents’ visitation rights. See id. We have previously held that “the legislative purpose in enacting Minn. Stat. § 257C.08” was to provide grandparents “a legal right to maintain a relationship” with their grandchildren “independent of the wishes of the child’s parents.” Rohmiller, 811 N.W.2d at 591-92 (citation omitted) (internal quotation marks omitted).
While our conclusion in Rohmiller as to the legislative purpose of MinmStat. § 257C.08 does not speak directly to the meaning of “proceeding,” our conclusion weighs significantly in favor of an inclusive reading of that word in the context of this case so that the Legislature’s purpose is given effect. Three of the legislatively outlined factors of statutory interpretation buttress an inclusive reading of “proceeding” as used in section 257C.08. These factors include: “the occasion and necessity for the law,” meaning providing legal rights to grandparents; “the mischief to be remedied,” meaning the lack of visitation rights for grandparents under the common law; and “the object to be attained,” meaning providing grandparents with a legal remedy to seek visitation. See MinmStat. § 645.16(1), (3), (4).
We conclude that the legislative intent of the grandparent visitation statute, Minn. Stat. § 257C.08, supports the inclusion of an ROP within the meaning of “proceeding.” We reach this conclusion based on the unambiguous meaning of the relevant statutes. Our interpretation is further supported by the legislative purpose of section 257C.08 that we have identified in this opinion and our prior case law, together with how that legislative purpose is interpreted in conjunction with an ROP as defined in MinmStat. § 257.75 — including the fact that under section 257.75, subdivision 3, an ROP has the full “force and effect” of a judgment establishing parentage.
For the foregoing reasons, we conclude that an ROP is a “proceeding” for purposes of MinmStat. § 257C.08, and we therefore hold that the district court had subject matter jurisdiction to award visitation to Joane Christianson.
Affirmed.

. The holidays included Christmas Eve, Christmas Day, New Year’s Day, July 4, Halloween, Holewa's birthday, and T.H.'s birthday.


. These conditions include if there are competing ROP forms signed by two different putative fathers, Minn.Stat. §§ 257.75, subd. 3, 257.55, subd. 1(g) (2012), or if a signed revocation of an ROP is submitted within 60 days of the original ROP, Minn.Stat. § 257.75, subd. 2. None of these conditions are present here and the ROP is not disputed.


.United States Supreme Court Justice Anto-nin Scalia and Bryan A. Garner, author, editor, and editor-in-chief of Black's Law Dictionary, described this canon as follows:
Expressio unius ... is a Latin name for the communicative device known as negative implication. In English, it is known as the negative-implication canon....
Virtually all the authorities who discuss the negative-implication canon emphasize that it must be applied with great caution, since its application depends so much on context. Indeed, one commentator sug*536gests that it is not a proper canon at all but merely a description of the result gleaned from context. That goes too far....
The doctrine properly applies only when the ... unum, the thing specified[ ] can reasonably be thought to be an expression of all that shares in the grant or prohibition involved. Common sense often suggests when this is or is not so.
Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 107 (2012)(emphasis added)(footnotes omitted).


. Those factors are:
(1) the occasion and necessity for the law;
(2) the circumstances under which it was enacted;
(3) the mischief to be remedied;
(4) the object to be attained;
(5) the former law, if any, including other laws upon the same or similar subjects;
(6) the consequences of a particular interpretation;
(7) the contemporaneous legislative history; and
(8) legislative and administrative interpretations of the statute.
' Minn.Stat. § 645.16(l)-(8).